Title: To George Washington from Samuel Huntington, 2 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 2. 1781
                        
                        Your Excellency will receive herewith enclosed, an Act of Congress of the 29th Ulto relative to the Exchange
                            of Prisoners.
                        I have also enclosed an Act of the 1st Instant, with an Extract of a Letter from the Honorable John Adams
                            Esquire of the 23d of August.
                        Your Excellency will please to observe on this Subject your Opinion is desired on the Expediency of ordering
                            the Forces of his most Christian Majesty now at New Port in Rhode Island, to take Post in Virginia.
                        From the Plan for future Operations which it is presumed you have concerted in Conjunction with the Count de
                            Rochambeau, as also many other Circumstances incident to your Station, you are best able to determine the Expediency of
                            the proposed Measure; and I need not inform you that as Congress have thought proper to make the Proposal, your Opinion
                            will give them entire Satisfaction on the Subject.
                        The enclosed resolve respecting Lt Colonel Wm Smith it is to be hoped may prove agreable to your Wishes, and
                            from his particular Circumstances create no Disatisfaction in the Army.
                        Your Excellency will note the last resolve respecting the Officers lately exchanged or now in Captivity, how
                            far it may be carried into Execution I am unable to determine. I have the Honor to be with the highest respect your
                            Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President
                        
                        
                            P.S. I have been honored with your Despatches under the 20th 22d & 27th Ulto.
                        
                     Enclosure
                                                
                            
                                  23 August 1780
                            
                            Extract of a letter from the honble John Adams at Amsterdam August 23. 1780
                            "The truth is according to my information that orders are already sent out by the british cabinet to
                                prosecute the war with vigour in North Carolina and Virginia the ensuing fall winter and Spring. Genl Prevost is
                                sailed with some frigates to aid their operations on cape fear river."
                        
                        
                    